Citation Nr: 0608802	
Decision Date: 03/27/06    Archive Date: 04/04/06

DOCKET NO.  97-03 605	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased rating for scar, shell 
fragment wound (SFW), right shoulder, with tendonitis, 
currently evaluated as 30 percent disabling.

2.  Entitlement to an initial disability evaluation greater 
than 10 percent for right ulnar neuropathy at the elbow.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The veteran served on active duty from May 1966 to May 1968.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of January 1997 from the No. Little 
Rock, Arkansas Regional Office (RO) of the Department of 
Veterans Affairs (VA), which in part, evaluated the SFW 
residuals of the right shoulder as 10 percent disabling.  
While the appeal was pending, the RO increased the evaluation 
of the right shoulder SFW residuals to 30 percent disabling, 
and included tendonitis as part and parcel of the SFW 
residuals in a September 1997 rating decision.  

It is noted that the appellant appeared at a hearing before 
the undersigned Veterans Law Judge on May 18, 1999, at which 
time he testified with respect to the claim now at issue 
before the Board.  A transcript of that hearing has been 
associated with the record on appeal.  

In August 1999, the Board disposed of another matter on 
appeal and remanded the increased rating issue and an issue 
of entitlement to secondary service connection for arthritis 
and/or bursitis of the right shoulder for further 
development.  While the matter was in remand status, the RO 
in a June 2002 rating action redefined the veteran's service-
connected right shoulder disability as residuals of a shell 
fragment wound of the right shoulder with tendinitis and 
continued the 30 percent evaluation for this disorder.  In 
addition, the RO granted service connection for right ulnar 
neuropathy at the elbow and awarded a 10 percent rating for 
this disability, effective from July 2001.  As service 
connection for this neurological pathology has been granted 
on the basis that the problem is associated with the service-
connected residuals of a shell fragment wound of the 
veteran's right shoulder with tendinitis, the veteran's 
current claim for an increased rating for his service-
connected right upper extremity disability was deemed to 
include consideration of the initial evaluation assigned to 
the ulnar neuropathy of his right elbow.

Following additional development, the case was returned to 
the Board, which in a March 2003 determination again remanded 
the entire matter to the RO for further development.  
Following the additional development, the case was again 
returned to the Board, which in an April 2004 decision, 
disposed of the secondary service connected issues on appeal, 
but again remanded the issues of entitlement to an increased 
evaluation for residuals of a shell fragment wound of the 
right shoulder with tendinitis for further development as 
well as entitlement to a higher initial rating for ulnar 
neuropathy of his right elbow.

This case is now returned to the Board for further appellate 
consideration.


FINDINGS OF FACT

1.  The VA has fulfilled its notice and duty to assist to the 
appellant by obtaining and fully developing all relevant 
evidence necessary for the equitable disposition of the 
issues addressed in this decision.

2.  Gunshot wound residuals, of the right (dominant) shoulder 
are characterized by moderately severe injury to Muscle 
Groups I and II.

3.  Right ulnar neuropathy is not shown to be equivalent to 
no more than mild incomplete paralysis of the ulnar nerve.  


CONCLUSIONS OF LAW

1.  The criteria for a rating of 50 percent for GSW 
residuals, Muscle Groups I and II, of the right (dominant) 
shoulder, with tendonitis have been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.159, 3.321, 3.951(b), 4.1-4.14, 4.25, 4.55, 4.56, 
4.73, Diagnostic Codes 5301, 5302 (2005).

2.  The criteria for an initial disability rating in excess 
of 10 percent for right ulnar neuropathy have not been met. 
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Sup. 
2005); 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.7, 4.14, 4.124a, 
Diagnostic Code 8716 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  The Board finds that any 
defect with respect to the VCAA notice requirement in this 
case was harmless error for the reasons specified below.  See 
VAOPGCPREC 7-2004.

In the present case, the veteran's claim seeking entitlement 
to an increased rating for his right shoulder disorder was 
received in September 1996.  Regarding the claim for an 
increased initial rating for right ulnar neuropathy, the 
report of a July 2001 VA examination was accepted as an 
informal claim. After adjudicating the veteran's right 
shoulder claim in January 1997, and the right ulnar 
neuropathy claim in June 2002, the RO provided initial notice 
of the provisions of the VCAA in a June 2003 letter that 
addressed these claims.  In this letter, the veteran was told 
of the requirements to an increased rating, of the reasons 
for the denial of his claims, of his and VA's respective 
duties, and he was asked to provide information in his 
possession relevant to the claim.  He was sent an additional 
VCAA letters by the appeals management center in April 2004 
and May 2005.  The duty to assist letters and the 
supplemental statements of the cases issued in June 2002, 
July 2003 and November 2005 specifically notified the veteran 
that VA would obtain all relevant evidence in the custody of 
a federal department or agency.  He was advised that it was 
his responsibility to either send medical treatment records 
from his private physician regarding treatment, or to provide 
a properly executed release so that VA could request the 
records for him.  The veteran was also asked to advise VA if 
there were any other information or evidence he considered 
relevant to this claim so that VA could help by getting that 
evidence.    

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).  Service 
medical records were previously obtained and associated with 
the claims folder.  Furthermore, VA medical records were 
obtained and associated with the claims folder.  The Board 
remanded this matter in August 1999 and again in March 2003 
and April 2004 to obtain additional evidence.  The veteran is 
also noted to have testified at a Travel Board hearing in May 
1999.

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The evidence 
of record includes examination reports, and the most recent 
examination report of August 2004 provides a current 
assessment of the veteran's condition based on review of the 
records and examination of the veteran.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, Nos. 
01-1917, 02-1506, 2006 WL 519755 (U. S. Vet. App. Mar. 3, 
2006), which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service-connection claim, including the 
degree of disability and the effective date of an award.  In 
the present appeal, the veteran was not provided with notice 
of the type of evidence necessary to establish earlier 
effective dates for either the increased rating for the right 
shoulder gunshot wound residuals or the increased initial 
rating for the right ulnar neuropathy.  However, since an 
increased rating is being granted for the right shoulder 
residuals of a gunshot wound, the RO will rectify any defect 
with respect to the effective date.  Regarding the increased 
initial rating claim for right ulnar neuropathy, there is no 
possibility of prejudice, since this claim is being denied.  

Given the foregoing, the Board finds that the purpose behind 
the notice requirement has been satisfied because the 
appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim.  
Mayfield, 19 Vet. App. at 123-29 (2005).  For these reasons, 
it is not prejudicial to the appellant for the Board to 
proceed to finally decide this appeal.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004); Quartuccio, 16 Vet. 
App. at 186-87; Sutton v. Brown, 9 Vet. App. 553 (1996); 
Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Increased Rating Right Shoulder

Disability evaluations are determined by evaluating the 
extent to which the veteran's service-connected disabilities 
affect the ability to function under the ordinary conditions 
of daily life, including employment, by comparing the 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities (Rating Schedule).
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  Where there is a 
reasonable doubt as to the degree of disability, such doubt 
will be resolved in favor of the claimant.  38 C.F.R. 
§ 3.102.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating. Otherwise, the lower 
rating will be assigned. 38 C.F.R. § 4.7.  In addition, the 
Board will consider the potential application of the various 
other provisions of 38 C.F.R., Parts 3 and 4, whether or not 
they were raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. § 4.40 (2004).  The Court has held that 
the RO must analyze the evidence of pain, weakened movement, 
excess fatigability, or incoordination and determine the 
level of associated functional loss in light of 38 C.F.R. 
§ 4.40, which requires the VA to regard as "seriously 
disabled" any part of the musculoskeletal system that becomes 
painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

According to 38 C.F.R. § 4.59 (2005), painful motion is an 
important factor of disability with any form of arthritis, 
the facial expression, wincing, etc., on pressure or 
manipulation, should be carefully noted and definitely 
related to affected joints.  Muscle spasm will greatly assist 
the identification.  The intent of the schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  Crepitation either 
in the soft tissues such as the tendons or ligaments, or 
crepitation within the joint structures should be noted 
carefully as points of contact which are diseased.  Flexion 
elicits such manifestations.  The joints involved should be 
tested for pain on both active and passive motion, in weight-
bearing and non weight-bearing and, if possible, with the 
range of the opposite undamaged joint.  See also Lichtenfels 
v. Derwinski, 1 Vet. App. 484, 488 (1991); Hicks v. Brown, 8 
Vet. App. 417 (1995).

Where entitlement to compensation has already been 
established and an increased disability rating is at issue, 
the primary concern is the present level of disability. 
Francisco v. Brown, 7 Vet. App. 55 (1994).

During the pendency of this appeal, VA issued new regulations 
for evaluating disabilities due to muscle injuries.  See 62 
Fed. Reg. 30,235-40 (June 3, 1997).  These changes became 
effective July 3, 1997. See 38 C.F.R. §§ 4.47-4.56, 4.69 and 
4.72 (2005).  

In an opinion, VAOPGCPREC 7-2003, VA's General Counsel issued 
a holding that where the law or regulation changes after a 
claim has been filed or reopened, but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the appellant will apply unless 
Congress provides otherwise.  The Court has stated that when 
the Board addresses in its decision a question that was not 
addressed by the RO, the Board must consider the question of 
adequate notice of the Board's action and an opportunity to 
submit additional evidence and argument.  If not, it must be 
considered whether the veteran has been prejudiced thereby.  
Bernard v. Brown, 4 Vet. App. 384, 393 (1993).  In addition, 
if the Board determines that the claimant has been prejudiced 
by a deficiency in the statement of the case, the Board 
should remand the case to the RO pursuant to 38 C.F.R. § 
19.9, specifying the action to be taken.  Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).

In an opinion, VAOPGCPREC 3-2000, VA's General Counsel issued 
a holding regarding the application of the new criteria.  It 
was held that if the amended regulation is more favorable to 
the claimant, then the retroactive reach of the regulation is 
governed by 38 U.S.C.A. § 5110(g) which provides that VA may, 
if warranted by the facts of the claim, award an increased 
evaluation based on a change in law retroactive to, but no 
earlier than, the effective date of the change.  It was 
further held that pursuant to 38 U.S.C.A. § 7104, the Board's 
decisions must be based on consideration of all evidence and 
material of record, rather than merely evidence which pre-
dates or post-dates a pertinent change to VA's rating 
schedule.

After reviewing the regulations in effect at the time of the 
veteran's claim and the changes effective July 3, 1997, the 
Board finds that the July 3, 1997 amendments did not 
substantively change the criteria pertinent to the veteran's 
disability, but rather added current medical terminology and 
unambiguous criteria.  The amended rating criteria are not 
retroactive and cannot be applied prior to the effective date 
of the change.  VAOPGCPREC 3-2000.  

The current version of 38 C.F.R. § 4.56 is otherwise 
basically the same as the former version.  In particular, the 
Board observes that the current provisions of 38 C.F.R. § 
4.56(a) and (b) were formerly contained in 38 C.F.R. § 4.72, 
which has been rescinded.  Moreover, the RO has furnished 
both the former and current rating criteria to the veteran.  
Accordingly, the Board determines that the appellant would 
not be prejudiced by proceeding with appellate consideration 
of the claim presented.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).

Factors for consideration in the rating of muscle 
disabilities are set forth in 38 C.F.R. § 4.56.  The former 
version of that section provided that a moderate disability 
of the muscles is characterized by evidence of a through-and-
through or deep-penetrating wound of relatively short track 
by single bullet or small shell or shrapnel fragment, with 
absence of explosive effect of high velocity missile and of 
residuals of debridement or of prolonged infection.  Service 
department records or other sufficient evidence showing 
hospitalization in service for treatment of a wound should be 
considered.  Records in the file of consistent complaint on 
records from the first examination forward, of one or more of 
the cardinal symptoms of muscle wounds particularly fatigue 
and fatigue-like pain after moderate use, affecting the 
particular functions controlled by the injured muscle should 
also be noted.  Objective findings should include entrance 
and (if present) exit scars linear or relatively small and so 
situated as to indicate relatively short track of a missile 
through muscle tissue; signs of moderate loss of deep fascia 
or muscle substance or impairment of muscle tonus, and of 
definite weakness or fatigue in comparative tests 38 C.F.R. § 
4.56(b) (1996).

A moderately severe disability of the muscles is 
characterized by evidence of a through-and-though or deep- 
penetrating wound by a high velocity missile of small size or 
a large missile of low velocity, with debridement or with 
prolonged infection, or with sloughing of soft parts, or 
intermuscular cicatrization.  Service department records or 
other sufficient evidence showing hospitalization for a 
prolonged period in service for treatment of a wound of 
severe grade should be considered.  Records in the file of 
consistent complaints of cardinal symptoms of muscle wounds 
should also be noted.  Evidence of unemployability due to an 
inability to keep up with work requirements may be 
considered.  Objective findings should include relatively 
large entrance and (if present) exit scars so situated as to 
indicate the track of a missile through important muscle 
groups.  Indications on palpation of moderate loss of deep 
fascia, or moderate loss of muscle substance or moderate loss 
of normal firm resistance of muscles compared with the sound 
side may be considered.  Tests of strength and endurance of 
the muscle groups involved may also give evidence of marked 
or moderately severe loss.  38 C.F.R. § 4.56(c) (1996).

A severe muscle disability results from a through-and-through 
or deep-penetrating wound due to a high velocity missile, or 
large or multiple low velocity missiles, or with shattering 
bone fracture or open comminuted fracture with extensive 
debridement, prolonged infection, or sloughing of soft parts, 
with intermuscular binding and cicatrization and service 
medical records or other evidence showing hospitalization for 
a prolonged period for treatment of the wound.  Objective 
findings may include a ragged, depressed and adherent scars 
indicating wide damage to muscle groups in missile track, 
palpation showing moderate or extensive loss of deep fasciae 
or muscle substance, or soft flabby muscles in wound area and 
abnormal swelling and hardening of muscles in contraction.  
Tests of strength, endurance, or coordinated movements 
compared with decreased muscles of the non major side 
indicates severe impairment of function.  38 C.F.R. § 
4.56(d).

If present, the following are also signs of severe muscle 
disability:  X-ray evidence of minute multiple scattered 
foreign bodies indicating intermuscular trauma and explosive 
effect of the missile; adhesion of scar to one of the long 
bones, scapula, pelvic bones, sacrum or vertebrae, with 
epithelial filling over the bone rather than true skin 
covering in an area where bone is normally protected by 
muscle; diminished muscle excitability to pulsed electrical 
current and electrodiagnostic tests, visible or measurable 
atrophy; adaptive contraction of an opposing group of 
muscles; atrophy of muscle groups not in the track of the 
missile; induration or atrophy of an entire muscle following 
simple piercing by a projectile.  38 C.F.R. 
§ 4.56(d).

Under the current version of the rating criteria, an open 
comminuted fracture with muscle or tendon damage will be 
rated as a severe injury of the muscle group involved unless, 
for locations such as in the wrist or over the tibia, 
evidence establishes that the muscle damage is minimal.  A 
through-and-through injury with muscle damages shall be 
evaluated as no less than a moderate injury for each group of 
muscles damaged.  For VA rating purposes, the cardinal signs 
and symptoms of muscle disability or loss of power, weakness, 
lowered threshold of fatigue, fatigue-pain, impairment of 
coordination and uncertainty of movement; and under 
Diagnostic Codes 5301 through 5323, disabilities resulting 
from muscle injuries shall be classified as slight, moderate, 
moderately severe or severe.  38 C.F.R. 
§ 4.56 (2005).

A moderately severe disability of the muscles is a through-
and-through or deep-penetrating wound by small high velocity 
missile or large low-velocity missile, with debridement, 
prolonged infection, or sloughing of soft parts and 
intermuscular scarring.  Service department records or other 
evidence show hospitalization for a prolonged period of 
treatment for the wound.  Consistent with this level of 
disability is a record of consistent complaint of cardinal 
signs and symptoms of muscle disability and, if present, 
evidence of inability to keep up with work requirements.  At 
this level of disability, objective findings indicate a track 
of missile through one or more muscle groups and, on 
palpation, loss of deep fascia, muscle substance, or normal 
firm resistance of muscles compared to the sound side.  38 
C.F.R. 
§ 4.56(d)(3).

A moderate disability of the muscles is defined as a through-
and-through or deep-penetrating wound of short track from a 
single bullet, small shell or shrapnel fragment, without 
explosive effect of high velocity missile, residuals of 
debridement, or prolonged infection.  Consistent with this 
level of disability is a record of consistent complaint of 
one or more of the cardinal signs and symptoms of muscle 
disability, i.e. loss of power, weakness, lowered threshold 
of fatigue, fatigue-pain, impairment of coordination and 
uncertainty of movement, particularly lowered threshold of 
fatigue after average use, affecting the particular functions 
controlled by the injured muscles.  At this level of 
disability, objective findings indicate a short track of 
missile through muscle tissue.  Some loss of deep fascia or 
muscle substance or impairment of muscle tonus and loss of 
power or lowered threshold of fatigue when compared to the 
sound side.  38 C.F.R. § 4.56(d)(2) (2005).

Under the former and current criteria for 38 C.F.R. § 4.73, 
Diagnostic Code 5301 pertains to Muscle Group I and 
Diagnostic Code 5302 pertains to Muscle Group II.  38 C.F.R. 
§ 4.73, Diagnostic Codes 5301 and 5302 (1996, 2005).  Muscle 
Group I functions in upward rotation of the scapula; 
elevation of the arm above the shoulder level, extrinsic 
muscles of the shoulder girdle.  It includes (1) the 
trapezius, (2) levator scapulae and (3) serratus magnus.  A 
slight injury to dominant (major) or nondominant (minor) 
upper extremity will be rated as noncompensable.  A moderate 
injury to dominant or nondominant upper extremity will be 
rated as 10 percent disabling.  A moderately severe injury 
will be rated as 30 percent disabling if involving the 
dominant upper extremity and as 20 percent disabling if 
involving the nondominant upper extremity.  A severe injury 
will be rated as 40 percent disabling if involving the 
dominant upper extremity and as 30 percent disabling if 
involving the nondominant upper extremity.  38 C.F.R. § 4.73, 
Diagnostic Code 5301 (1996, 2005).  

Muscle Group II functions in depression of arm from vertical 
overhead to hanging at side (1, 2); downward rotation of 
scapula (3, 4); 1 and 2 acts with Group III in forward and 
backward swing of the arm.  It includes the extrinsic muscles 
of the shoulder girdle: (1) pectoralis major II 
(costosternal); (2) latissimus dorsi and teres major (teres 
major, although technically an intrinsic muscle, is included 
with latissimus dorsi); (3) pectoralis minor; and (4) 
rhomboid.  A slight injury to dominant (major) or nondominant 
(minor) upper extremity will be rated as noncompensable.  A 
moderate injury to dominant or nondominant upper extremity 
will be rated as 20 percent disabling.  A moderately severe 
injury will be rated as 30 percent disabling if involving the 
dominant upper extremity and as 20 percent disabling if 
involving the nondominant upper extremity.  A severe injury 
will be rated as 40 percent disabling if involving the 
dominant upper extremity and as 30 percent disabling if 
involving the nondominant upper extremity.  38 C.F.R. § 4.73, 
Diagnostic Code 5302 (1996, 2005).  

One substantive change made in the 1997 revisions was to the 
provisions of 38 C.F.R. § 4.55.  The provisions of old 38 
C.F.R. § 4.55 govern the combination of ratings of muscle 
injuries in the same anatomical segment, or of muscle 
injuries affecting the movements of a single joint, either 
alone or in combination or limitation of the arc of motion, 
and were as follows:

(a) Muscle injuries in the same anatomical region, i.e., (1) 
shoulder girdle and arm, (2) forearm and hand, (3) pelvic 
girdle and thigh, (4) leg and foot, will not be combined, but 
instead, the rating for the major group will be elevated from 
moderate to moderately severe, or from moderately severe to 
severe, according to the severity of the aggregate impairment 
of function of the extremity. (b) Two or more severe muscle 
injuries affecting the motion (particularly strength of 
motion) about a single joint may be combined but not in 
combination receive more than the rating for ankylosis of 
that joint at an "intermediate" angle, . . . . "(g) Muscle 
injury ratings will not be combined with peripheral nerve 
paralysis ratings for the same part, unless affecting 
entirely different functions." 38 C.F.R. § 4.55 (as in effect 
prior to July 3, 1997). (emphasis added).

The revised provisions of 38 C.F.R. § 4.55 are as follows:

(a) A muscle injury rating will not be combined with a 
peripheral nerve paralysis rating of the same body part, 
unless the injuries affect entirely different functions.  (b) 
For rating purposes, the skeletal muscles of the body are 
divided into 23 muscle groups in 5 anatomical regions: 6 
muscle groups for the shoulder girdle and arm (diagnostic 
codes 5301 through 5306); 3 muscle groups for the forearm and 
hand (diagnostic codes 5307 through 5309); 3 muscle groups 
for the foot and leg (diagnostic codes 5310 through 5312); 6 
muscle groups for the pelvic girdle and thigh (diagnostic 
codes 5313 through 5318); and 5 muscle groups for the torso 
and neck (diagnostic codes 5319 through 5323).  (c) There 
will be no rating assigned for muscle groups which act upon 
an ankylosed joint, with the following exceptions:  (1) In 
the case of an ankylosed knee, if muscle group XIII is 
disabled, it will be rated, but at the next lower level than 
that which would otherwise be assigned.  (2) In the case of 
an ankylosed shoulder, if muscle groups I and II are severely 
disabled, the evaluation of the shoulder joint under 
diagnostic code 5200 will be elevated to the level for 
unfavorable ankylosis, if not already assigned, but the 
muscle groups themselves will not be rated.  (d) The combined 
evaluation of muscle groups acting upon a single unankylosed 
joint must be lower than the evaluation for unfavorable 
ankylosis of that joint, except in the case of muscle groups 
I and II acting upon the shoulder.  (e) For compensable 
muscle group injuries which are in the same anatomical region 
but do not act on the same joint, the evaluation for the most 
severely injured muscle group will be increased by one level 
and used as the combined evaluation for the affected muscle 
groups.  (f) For muscle group injuries in different 
anatomical regions which do not act upon ankylosed joints, 
each muscle group injury shall be separately rated and the 
ratings combined under the provisions of Sec. 4.25.

The Board observes that the record has established that the 
veteran's dominant (major) extremity is on the right as he is 
right handed.

Service medical records reveal that the veteran was wounded 
in combat in April 1968, and sustained shell fragment wounds 
in his right shoulder.  The wound of the right shoulder was 
cleaned and debrided on admission.  After satisfactory 
progress the wounds were secondarily closed on April 12, 1968 
using 4-0 nylon.  He was on no duty status until suture 
removal in 5-6 days at the direction of the rear area's 
medical representative.  His May 1968 separation examination 
showed a scar "LS" of 8 inches on the right shoulder.  

A July 1968 doctor's report revealed no complaints of 
difficulty with the right arm.  He had good range of right 
shoulder motion and a 3 and 1/2 inch scar which was well healed 
in a posterior deltoid region.  There was a small defect in 
the posterior deltoid muscle mass.  The diagnosis was 
residual shrapnel wound posterior aspect right shoulder with 
involvement of the posterior deltoid muscle group minimal.  

An August 1968 VA examination revealed no evidence of any 
other substance loss, muscular atrophy or sensory 
disturbances from the right shoulder shrapnel wound.  He also 
had no abnormal deep or superficial reflexes shown on this 
examination.  

By rating decision dated in November 1969, service connection 
was granted for scar, shell fragment wound of the right 
shoulder.  A 10 percent evaluation was assigned under 
Diagnostic Code 5301.  

The veteran claimed entitlement to an increased rating for 
his right shoulder shell fragment wound residuals in 
September 1996. 

An October 1996 X-ray of the right shoulder was normal.  

The report of a November 1996 VA examination noted the 
veteran to be right handed, and noted complaints of weakness 
of the right shoulder and pain increased upon throwing a 
softball, reaching overhead or lifting anything more than 50 
pounds.  He also complained of "grinding" in his shoulder 
on occasion.  The scar was examined and found to be 
nontender.  The physical examination gave ranges of motion 
without stating at what point, if any, the motion was 
impaired by pain, weakness or fatigability of a joint.  The 
examination did describe "generalized tenderness without 
localization."  Strength was also noted to be diminished by 
25 percent compared to the left.  The impression was 
residuals SFW of the right shoulder.  Regarding whether 
bursitis or arthritis was present, the examiner indicated 
that neither diagnosis was indicated at this time.  

A February 1997 doctor's note indicated that the veteran was 
diagnosed with right subdeltoid bursitis (rotator cuff 
tendonitis).  This note indicated that this problem is a 
chronic and recurrent thing, and will always give the veteran 
difficulty, but would be less of a problem if the veteran 
avoids doing things to aggravate it.  

By rating decision of September 1997, the RO increased the 
evaluation of the right shoulder SFW residuals to 30 percent 
disabling, and in doing so, incorporated tendonitis as part 
and parcel of the service connected disability.

The veteran testified at the May 1999 Travel Board hearing 
that his right shoulder bothered him at work, where he worked 
as a mail carrier.  He had problems moving his arm quickly to 
do his job because of pain and had difficulty lifting 
overhead.  He denied any hospitalizations due to his 
shoulder.  He testified that he used Ibuprofen to treat the 
pain until other medical problems caused him to stop taking 
it.  He testified that the right arm was his major arm.  He 
testified that several years ago he received a Cortizone shot 
to treat it.  

VA records from 2000 reflect that he was followed for 
bicipital tendonitis and bursitis of the right shoulder which 
limited his duties during flare ups of this condition.  A 
request was made to restrict his work during exacerbation of 
this problem.  Also in June 2002, his pain in the right 
shoulder was described as intermittent and plans were made to 
reschedule a magnetic resonance imaging (MRI) that he missed 
earlier.  A September 2000 MRI report revealed findings 
consistent with partial tear of the superior labrum of the 
right shoulder.  A right shoulder arthrogram from the same 
month showed no evidence of a rotator cuff tear by 
arthrography.  

The report of a July 2001 VA joints examination noted a 
history of shell fragment wound to his right shoulder on 
April 8, 1968.  The wound was initially debrided.  Secondary 
closure followed on April 12, 1968.  He was discharged from 
the medical facility on April 13, 1968.  He returned to duty 
two weeks after the injury.  He stated that around 1969 or 
1980 he was treated by a physician for pain in his right 
shoulder.  He was also seen by his family doctor.  He was 
diagnosed as having rotator cuff tendonitis.  He was seen for 
his original evaluation in October 1969.  He had an MRI and 
arthrogram in September 2000.  The results of the arthrogram 
noted no evidence of a rotator cuff tear by arthroscopy.  The 
results of the MRI indicated findings consistent with a 
partial tear of the superior labrum.  It was noted that the 
rotator cuff was intact on this study.  He stated that he was 
right handed.  He ranked his pain at a level of 4-5 on a 
daily basis, using 10 as a maximum.  He stated that the pain 
can be as high as an 8-9 early in the morning on awakening.  
He recalled that around 1974 or 1975 he had a sudden pain in 
the right shoulder after attempting to throw a ball.  He 
estimated that it was 7 to 10 days before he was able to lift 
his arm without pain and his pain persisted for some time 
after that.  He was employed as a postal employee sorting 
mail.  This required him to sometimes lift his arm above his 
shoulders occasionally and this caused pain.  If he had an 
attack or series of pain, he would take 800 milligrams of 
Ibuprofen and taper the dose as he improved.  

Physical examination reveled no evidence of muscle atrophy 
about the shoulder joint.  Posteriorly, the right shoulder 
showed a slightly diagonal vertical scar of 4 inches in 
length, slightly widened, with slight retraction.  The scar 
was located in the interval between the posterior border of 
the deltoid muscle and the course of the upper portion of the 
posteromedial portion of the triceps and border of the 
latissimus.  The range of motion of the shoulder revealed a 
complete range of motion of internal and external rotation, 
with restriction of the last 20 degrees of the overhead 
position.  Pain was produced at the extreme of testing of the 
overhead position.  He was also tender to palpation along the 
course of the biceps tendon.  Manual muscle evaluation 
revealed no muscle group weakness in the musculature about 
the shoulder.  Multiple films of the shoulder revealed no 
pathological process.  

The impression rendered in the July 2001 VA joints 
examination was bicipital tendonitis, right shoulder, partial 
tear, superior labrum, right shoulder and loss of range of 
motion overhead position secondary to above.  

Regarding functional limitations, the examiner noted that the 
veteran had objective findings and subjective complaints of 
pain at the extreme of the overhead position and when the 
bicipital tendon was palpated in the bicipital groove.  
Inconsistent grating was described as the tuberosity crossed 
under the acromion.  The examiner was unable to locate the 
source of this sound.  The veteran would have weakened 
movements when the range was exceeded in the overhead 
position or if the shoulder was used in an outstretched 
position, particularly above the level of the shoulders for a 
long period of time.  This in turn would induce fatigability 
and incoordination because of the avoidance of pain.  In the 
examiner's opinion, the veteran's main difficulty resulted 
from the labral tear and the bicipital tendonitis.  It was 
possible and likely that the labral tear could have occurred 
when the veteran received his service injury.  The injury 
involved groups I and II extrinsic muscles of the shoulder 
girdle.  

The report of a July 2001 VA neurological examination 
included examination of the veteran and review of the claims 
file.  The veteran was noted to work as a letter carrier and 
had a service connected shell fragment wound on the right 
shoulder.   He was wounded when a rocket exploded behind him 
and a piece of shrapnel entered the posterior aspect of his 
right shoulder.  Since then he has had intermittent pain of 
the right shoulder for which he took Ibuprofen.  He had good 
coordination of his right upper extremity and said he never 
missed work because of his right shoulder pain, although he 
was sometimes given light duty to perform because of this.  
He stated that for about 20 years, he had intermittent 
numbness and tingling of the fourth and fifth digits of his 
right hand.  He did not describe any other paresthesia.  He 
has never had any electrodiagnostic testing for this.  

Physical examination revealed his strength and muscle tone of 
all major muscle groups in both upper extremities to be 
within normal limits with no atrophy or fasciculations noted.  
There was diminished pinprick sensation over the fourth and 
fifth digits of the right hand in the distribution of the 
ulnar nerve, otherwise pain and touch sensation were intact 
in both upper extremities.  Biceps and triceps tendon jerks 
were 2+ and symmetrical.  There was a positive Tinels sign 
with percussion over the right ulnar nerve at the elbow.  The 
impression was residuals of shell fragment wound to the right 
shoulder with chronic intermittent right shoulder pain.  
There was no evidence of any neurological deficit related to 
direct trauma of this shell fragment wound.  Also diagnosed 
was mild right ulnar neuropathy that was likely as not 
indirectly related to the veteran's shell fragment wound to 
his right shoulder because the right shoulder pain caused him 
to favor his right arm and excessively lean on his right 
elbow.  There was no motor deficit resulting from this at 
this time.  

A July 2001 X-ray of the right shoulder yielded an impression 
of normal study.  Another right shoulder X ray from July 2001 
yielded an impression of no fractures or dislocations.  

VA treatment records from 2001 include a July 2001 general 
orthopedic record revealed complaints of right shoulder pain, 
with an earlier MRI of September 2000 showing a partial tear 
of the superior labrum, but with an intact rotator cuff and 
no evidence of glenohumeral arthritis.  He was taking 
ibuprofen for his shoulder pain and could not throw a 
baseball.  He reported no complaints of weakness, numbness or 
tingling.  Physical examination revealed the right shoulder 
to be tender to palpation.  He had a full range of motion of 
his shoulder with some pain with overhead activity.  He did 
have a mildly positive apprehension test with some pain in 
the anterior glenohumeral joint with abduction and external 
rotation.  This pain was relieved with posterior compression 
of the proximal humerus.  He was neurovascularly intact 
distally.  X-ray was noted to show a well preserved 
glenohumeral joint, no superior subluxation and an intact 
acromioclavicular joint.  He was assessed with bicipital 
tendonitis in the right side with mild instability and MRI 
findings of a previous labral tear.  He was referred to a 
shoulder strengthening program for a labral tear with 
instability and also biceps tendonitis in July 2001.  An 
occupational therapy evaluation from July 2001 revealed 
complaints of pain associated with the shoulder, with a 
recent MRI showing a labral tear.  He was a mail carrier and 
reported having to reach overhead to sort the mail daily.  
When offered an alternative solution to reaching with his 
right upper extremity, he reported he would be fired for 
using his left hand.  He reported limiting nearly all of his 
activities except for work.  His range of motion was 148 
degrees shoulder flexion (SF), 135 degrees abduction (ABD), 
40 degrees, "TH" to inferior angle internal rotation (IR), 
90 degrees external rotation (ER).  "EX" was within normal 
limits and ADD was within normal limits.  His MMT was 5/5 for 
ER, IR and EXT, 4/5 for SF and ABD.  His range of motion was 
decreased for SF and ABD only, with all other motions good.  
He had slightly decreased MMT for the same to planes of 
motion.

In June 2002 he was seen for his residuals of a shrapnel 
blast injury of the shoulder, with a history of working as a 
mail carrier and complaints that he had symptoms when 
reaching up to sort mail.  Objective findings revealed no 
shoulder instability demonstrable and no atrophy.  He had 
mild right shoulder impingement symptoms with "FAROM."  
There was no "ER" weakness or pain and mild right biceps 
tendon palpatory tenderness.  He was assessed with reverse 
superior labrum tear with mild right anterior impingement 
syndrome.  In July 2002 he was seen in occupational therapy 
and received a home exercise program (HEP) at that time.  He 
was able to demonstrate the exercises and performed them 
regularly except when his shoulder was "sore."  He stated 
that when his shoulder flared up he took ibuprofen for 
approximately 7 to 10 days, then his pain would subside.  He 
stated that his shoulder was currently in "fair shape."  He 
was instructed in additional shoulder exercises.  In August 
2002 his symptoms were noted to be about the same after he 
underwent instruction in shoulder depressor and stabilization 
exercises.  He continued to working as a mail carrier/sorter 
with a 17 mile route.  He was noted to have a superior labral 
tear from shrapnel trauma and was only symptomatic when he 
went through ballistic or load carrying exercises.  His pain 
was not significant at this point and it was hoped he would 
continue his exercise regimen.   

The report of a June 2003 VA "scars" examination of the 
right shoulder revealed absolutely no complaints referable to 
the scar itself.  It was 8.5 centimeters in length over the 
posterior aspect of the shoulder along the posterior axillary 
line.  It was not raised, red, or painful to light, touch or 
palpation.  There was no Tinels sign present.  It was not 
associated with pain with movement of the shoulder as he 
pointed to pain being generally around the shoulder rather 
than posteriorly where the scar was.  There was no 
neurological impingement.  He did have generalized muscle 
atrophy around the shoulder and a range of motion as follows:  
150 degrees flexion right shoulder (compared to 180 degrees 
flexion of the left shoulder); 80 degrees abduction right 
shoulder (compared to 90 degrees abduction of the left 
shoulder); 70 degrees internal rotation of the right shoulder 
(same as the left shoulder) and 80 degrees external rotation 
(same as the left shoulder).  

A June 2003 X-ray of the right shoulder revealed a normal 
shoulder.  

The report of an August 2004 VA scars examination noted the 
veteran to be present for a scar examination after being hit 
by shrapnel in April 1968.  This injury which had apparently 
left him with bursitis and a biceps tendonitis.  He reported 
that his scar was not painful and had not changed in 
appearance or character.  On physical examination the 
posterior shoulder revealed a 9.8 centimeter long by 1.1 
centimeter wide well-healed scar that was soft but non tender 
to palpation.  There was no evidence of dehiscence of the 
scar or any instability in its integrity.  Its precise 
location was on the lateral posterior right shoulder just 
lateral to the axillary crease.  The assessment was scar, 
status post injury in 1968, with no evidence of inflammation 
or infection.  It has been stable.  

An August 2004 X-ray of the right shoulder revealed a normal 
radiographic examination of the right shoulder.  

The report of an August 2004 VA neurological disorders 
examination included an examination and claims file review.  
The history revealed the veteran to currently be employed as 
a letter carrier who was service-connected for residuals of a 
shell fragment wound of the right shoulder and also a right 
ulnar neuropathy secondary to this.  He was to undergo 
orthopedic evaluation for this later.  He was noted to have 
last undergone a neurological evaluation by this examiner in 
July 2001.  Since he was wounded by shrapnel in the posterior 
aspect of his right shoulder he has had intermittent pain of 
the right shoulder.  He did not miss work due to the shoulder 
pain.  He had a problem with intermittent numbness and 
tingling of the fourth and fifth digits of the right hand for 
about 23 years now.  He said that the numbness was about the 
same as when he was last examined.  He said the strength in 
his right hand was pretty good.  When he performed his job 
sorting mail, he said he develops a problem with increasing 
right shoulder pain, and this would be addressed by the 
orthopedic examination later.  In addition, after sorting 
mail for about one or two minutes caused him to develop 
numbness of the forth and fifth fingers of the right hand.  

Physical examination revealed tenderness to palpation of the 
right ulnar nerve at the elbow with a positive Tinel's sign.  
Neurological examination revealed motor strength and muscle 
tone of all major muscle groups in both upper extremities 
within normal limits with no atrophy or fasciculation noted.  
Sensorially, there was diminished pinprick sensation over the 
fourth and fifth digits of the right hand in the distribution 
of the ulnar nerve.  Otherwise pain and touch sensation were 
intact in both upper extremities.  On examination of 
reflexes, biceps and triceps tendon jerks were 2+ and 
symmetrical.  The diagnoses were mild right ulnar neuropathy 
at the elbow, which was most probably indirectly related to 
the veteran's service-connected shell fragment wound of the 
right shoulder because of the right shoulder pain causing him 
to favor his right arm and to excessively lean on his right 
elbow.  There was no motor deficit resulting from this at 
this time, but he did have a sensory deficit.  This appeared 
to be unchanged since the previous examination of July 2001.  
Also diagnosed were residuals of shell fragment wound to the 
right shoulder with chronic right shoulder pain, see 
orthopedic examination.  

The report of an August 2004 VA examination of the right 
shoulder included a review of the claims file.  The examiner 
noted that he was requested to evaluate and comment on any 
diagnosis in the right shoulder and relate it to the injury 
from Vietnam.  The veteran was noted to have sustained a 
shrapnel injury in 1968 to the posterior side of his right 
shoulder.  He has had problems with the shoulder ever since.  
He said the shoulder stays sore and will have flare ups from 
time to time.  He reported weakness in that shoulder and 
could not perform full movement as he could with the left 
(uninjured) shoulder.  He also reported a tingling in the 
right fourth and fifth fingers and has a weak grip.  The pain 
in the right shoulder did not radiate anywhere.  He described 
two areas of pain, one, posterior pain in the area of the 
injury and one pain in the anterior portion of the right 
shoulder.  He had no other radicular symptoms or any problems 
with the upper extremity other than some tingling of his 
fourth or fifth fingers.  There was no injury to his elbow 
that he was aware of, but he could not exclude some blunt 
trauma in the past while he was in the service.  He presently 
worked as a mail carrier and did a lot of mail sorting, which 
required overhead movements and side to side movements with 
his arm.  He could perform his activities of daily living and 
chores around the house without much difficulty.  He did not 
use any assistive device, brace or splint.  

Physical examination revealed forward flexion of the right 
shoulder to 90 degrees and he could not go completely over 
his head and he also had abduction of his right shoulder to 
90 degrees and again could not go completely over his head.  
He had a scar on the posterior side of the shoulder, which 
was well healed, which was the shrapnel injury site.  He was 
tender to palpation over the biceps tendon in the anterior 
position of the shoulder and also had some tenderness 
posteriorly over the area of the scar.  There was a fullness 
in the area of the scar, which may exhibit scarring or some 
other bursitis changes in that region.  Otherwise he was 
neurovascularly intact to the upper extremity and sensation 
was intact to the fourth and fifth digits on the right hand, 
but it was not full sensation like the left and he said it 
felt different.  His ulnar motor skills were intact with PIP 
flexion and good finger abduction.  He reported that he took 
over the counter analgesics which seemed to help his pain 
with 90 degrees abduction and forward flexion of the shoulder 
when he gets to the extremes and when he has flare ups.  X-
ray obtained showed no bony abnormality of the shoulder.  The 
assessment in the August 2004 VA examination was biceps 
tendonitis, post-traumatic scarring and bursitis of the 
shoulder, and cubital tunnel syndrome of the elbow.  The 
examiner opined that the biceps tendonitis was likely 
unrelated to any service injury but was probably work 
related, but also noted later in the examination that he was 
not requested to make an opinion regarding the etiology of 
the elbow.  Regarding the posterior shoulder pain, the 
examiner opined that there was scarring in that region that 
every time he moved his muscles, specifically the deltoid 
part of the trapezius, the scarring moved with the muscles 
and was irritated, causing pain.  

Upon a review of the evidence, the Board finds that a rating 
of 50 percent disabling, but no more is warranted for the 
veteran's right shoulder disability with involvement of 
Muscle Groups I and II.  Both muscle groups are shown to have 
been involved by the July 2001 VA muscles examination.  A 
review of the service medical records do reflect that the 
veteran underwent a debridement for his wound, and records 
from shortly after his discharge reflected some scarring and 
a small defect in the posterior deltoid muscles which falls 
within the criteria of "moderately severe" under 38 C.F.R. § 
4.56 (through-and-through or deep-penetrating wound by small 
high velocity missile or large low-velocity missile, with 
debridement, prolonged infection, or sloughing of soft parts 
and intermuscular scarring or cicatrization.) 

According to the findings in the service medical records, the 
in-service right shoulder injury was the type contemplated by 
moderately severe injury under 38 C.F.R. § 4.56 (through-and-
through or deep-penetrating wound by small high velocity 
missile or large low-velocity missile, with debridement, 
prolonged infection, or sloughing of soft parts and 
intermuscular scarring or cicatrization.)  Thus, the muscle 
injury is moderately severe in nature, as noted by the RO 
when it assigned a 30 percent rating for the right shoulder's 
shrapnel wound.  

However, there is no evidence of the injury to either muscle 
group I or muscle group II to meet the criteria for 
"severe" muscle injury.  A severe muscle disability results 
from a through-and-through or deep-penetrating wound due to a 
high velocity missile, or large or multiple low velocity 
missiles, or with shattering bone fracture or open comminuted 
fracture with extensive debridement, prolonged infection, or 
sloughing of soft parts, with intermuscular binding and 
cicatrization and service medical records or other evidence 
showing hospitalization for a prolonged period for treatment 
of the wound.  In this case, the service medical records are 
absent for such findings.  Nor do the service medical records 
reflect the following objective findings of severe muscle 
injury, such as a ragged, depressed and adherent scars 
indicating wide damage to muscle groups in missile track, 
palpation showing moderate or extensive loss of deep fasciae 
or muscle substance, or soft flabby muscles in wound area and 
abnormal swelling and hardening of muscles in contraction.  
Nor does the medical evidence including the most recent VA 
examination reveal that tests of strength, endurance, or 
coordinated movements compared with decreased muscles of the 
non major side indicates severe impairment of function.  
Finally there are no radiographic signs of severe muscle 
disability as contemplate by 38 C.F.R. § 4.56

Thus, the evidence does not show more than moderately severe 
injury to Muscle Groups I and II.  The RO is noted to have 
rated the right shoulder injury as either a moderately severe 
injury to muscle group I or to muscle group II at various 
times during the course of this appeal, but did not evaluate 
these muscle groups together in light of the old or new 
provisions under 38 C.F.R. § 4.55 as they pertain to this 
case (1996, 2005).  

The Board notes that under 38 C.F.R. § 4.55 prior to 1997, 
muscle injuries in the same anatomical region, i.e., shoulder 
girdle and arm, could not be rated separately and then 
combined, but instead, the rating for the major group was 
elevated from moderate to moderately severe, or from 
moderately severe to severe, according to the severity of the 
aggregate impairment of function of the extremity.  The Board 
does find that the injury to Muscle Groups I or II may be 
independently rated as severe, and thus assigned a 40 percent 
disability evaluation under either Diagnostic Code 5301 or 
Diagnostic Code 5302.  The Board finds that the generalized 
muscle atrophy around the shoulder as shown in a June 2003 VA 
"scars" examination could be considered objective evidence 
of severe muscle injury as delineated in 38 C.F.R. § 
4.56(d)(4)(iii)(F) and (G) (2005).  

Under the criteria in effect prior to June 3, 1997, a 40 
percent rating is warranted under 38 C.F.R. § 4.55, based on 
an elevation of the injury to both muscle groups from 
"moderately severe" to "severe."  For reasons described 
above, this is the maximum schedular rating for either injury 
to muscle groups I or II.  

The Board now must consider whether a rating in excess of 40 
percent is warranted pursuant to the regulation revisions in 
1997.  The Board notes that muscle groups I and II act upon 
the veteran's unankylosed shoulder joint.  Therefore, the 
Diagnostic Codes applicable to the veteran's service-
connected muscle injuries include Diagnostic Code 5301 
(Muscle Group I) and Diagnostic Code 5302 (Muscle Group II).  
These may be rated independently.  Under the provisions of 
§38 C.F.R. 4.55(d) the combined evaluation of muscle groups 
acting upon a single unankylosed joint must be lower than the 
evaluation for unfavorable ankylosis of that joint, except in 
the case of muscle groups I and II acting upon the shoulder.  

The Board notes that unfavorable ankylosis of the major 
shoulder is rated at 50 percent rating.  38 C.F.R. § 4.71a 
Diagnostic Code 5200 (2005).  In this case, the shoulder is 
not ankylosed.  

As described above, the muscle injuries to both muscle groups 
I and II fall within the realm of "moderately severe."  
Under both Diagnostic Code 5301 and 5302, a 30 percent rating 
is warranted for a moderately severe injury for each muscle 
group of the major arm.  A combined evaluation for both 
muscle groups at this level would be equivalent to a 50 
percent rating.  See 38 C.F.R. § 4.25.  This is the same 
rating as assigned for unfavorable ankylosis of the major 
shoulder.  Due to the exception for muscle groups I and II 
provided under 38 C.F.R. § 4.55(d), the combined evaluation 
of these two muscle groups are permitted to be the equivalent 
of unfavorable ankylosis of the shoulder.  

Thus, with consideration of reasonable doubt and application 
of 38 C.F.R. § 4.55 (2005), the Board finds that a 50 percent 
rating is warranted for the veteran's right shoulder 
residuals of shell fragment wound.  However a rating higher 
than this is not warranted as the individual injuries to each 
muscle group are not shown to be "severe."  Therefore they 
do not warrant a combined rating higher than the combined 
rating of 50 percent disabling presently assigned.  Nor does 
the shoulder disability more closely resemble the criteria 
for a nonunion of the humerus with a false flail joint, which 
would warrant a higher rating than 50 percent.  See 38 C.F.R. 
§ 4.71a Diagnostic Code 5202.  

As to a rating under the limitation of shoulder motion, 
C.F.R. § 4.71a, Diagnostic Code 5201, motion limited to 25 
degrees from the side is rated 40 percent rating for a major 
(dominant) joint; motion limited to midway between side and 
shoulder level warrants a 30 percent for a major (dominant) 
joint; and motion limited to shoulder level is rated as 20 
percent disabling.  C.F.R. § 4.71a, Diagnostic Code 5201 
(2005).  The 50 percent rating currently in effect is higher 
than the maximum rating under limitation of motion.  

In sum, a 50 percent rating, but no more, is warranted for 
the veteran's residuals of shrapnel wounds to muscle groups I 
and II of the right shoulder.

III.  Increased Initial Rating Ulnar Nerve

Service connection for an ulnar nerve neuropathy was granted 
by the RO in a June 2002 rating, which was addressed by the 
Board as part and parcel of the appeal for the right shoulder 
disability, as it was a manifestation of this disability.  An 
initial 10 percent rating was assigned.  

In the case of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found, a practice known as "staged" ratings.  See Fenderson 
v. West, 12 Vet. App. 119 (1999); 38 C.F.R. § 4.2 (2005). 

A 10 percent evaluation is warranted for mild incomplete 
paralysis of the ulnar nerve of the major upper extremity.  A 
30 percent evaluation is warranted for moderate incomplete 
paralysis of the ulnar nerve of the major upper extremity.  
38 C.F.R. § 4.124a, Codes 8516, 8616, 8716.  The term 
"incomplete paralysis" indicates a degree of lost or impaired 
function that is substantially less than that which is 
described in the criteria for an evaluation for complete 
paralysis of this nerve, whether the less than total 
paralysis is due to the varied level of the nerve lesion or 
to partial nerve regeneration.  Complete paralysis of the 
ulnar nerve is indicated when there is "griffin claw" 
deformity, due to flexor contraction of ring and little 
fingers, atrophy very marked in dorsal interspace, and thenar 
and hypothenar eminences; loss of extension of right and 
little fingers cannot spread the fingers (or reverse), cannot 
adduct the thumb; flexion of wrist weakened.

Upon review of the evidence, the Board finds that the 
neurological manifestations affecting the right ulnar nerve, 
consist of some mildly diminished sensation over fourth and 
fifth fingers of the right hand, along with some complaints 
of tingling of these fingers.  These manifestations, shown 
repeatedly in the records resemble no more than a mild 
incomplete paralysis and warrant no more than a 10 percent 
initial evaluation.  There is no evidence shown in the record 
to suggest that the veteran's neuropathy is more than mild in 
nature.  The preponderance of the evidence is against the 
veteran's claim; hence, the doctrine of reasonable doubt is 
not applicable.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Accordingly, a rating in excess of the initial 10 percent 
evaluation is not warranted for the right ulnar neuropathy.

The Board finds that the medical evidence demonstrates 
consistently and throughout the pendency of the appeal that 
the disability meets the criteria for a 10 percent rating 
during.  Therefore, the assignment of staged evaluations 
regarding this issue is not necessary.

Extraschedular Consideration

The RO also determined that referral to the Under Secretary 
for Benefits or the Director of the Compensation and Pension 
Service for an extraschedular rating was not warranted.  
Under 38 C.F.R § 3.321(b)(1), in exceptional cases where 
schedular evaluations are found to be inadequate, 
consideration of an extra-schedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service-connected disability or disabilities may is 
made.  

The governing norm in an exceptional case is a finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R 
§ 3.321(b)(1) (2005).  In this case, the Rating Schedule is 
not inadequate for evaluating the veteran's right shoulder 
muscle injury disability with neurological manifestations 
affecting the right ulnar nerve.   In addition, it has not 
been shown that this disability has required frequent periods 
of hospitalization or has produced marked interference with 
the veteran's employment.  For these reasons, an 
extraschedular rating is not warranted.

In summary, for the reasons and bases expressed above, the 
Board has concluded that a rating of 50 percent but no more 
is warranted for the veteran's injury to muscle groups I and 
II of the right shoulder under 38 C.F.R. § 4.55 (2005).  Also 
an initial rating in excess of 10 percent for right ulnar 
nerve manifestations are not warranted.




ORDER

A 50 percent evaluation, but no more, for residuals of shell 
fragment wound of the right shoulder affecting muscle groups 
I and II is granted, subject to the laws and regulations 
governing the payment of monetary benefits.

An initial disability evaluation greater than 10 percent for 
right ulnar neuropathy at the elbow is denied.  



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


